Order, Supreme Court, New York County (Marilyn Shafer, J.), entered January 16, 2001, which, in an action for legal malpractice, granted motions by defendant law firm and its individually named members and associates for a change of venue from New York County to Westchester County, unanimously affirmed, without costs.
The affidavit submitted in support of the motion by one of the firm’s partners in which he admits to renting a Manhattan apartment that he uses approximately three days a month does not show that such partner is a New York County resident (cf., Rosenthal v Brethren of Israel, 13 AD2d 735), and does not raise an issue of fact in that regard warranting a *234hearing. Nor does it appear that cross-examination of the partner or other of the defendants might uncover facts raising an issue of fact in that regard. There being no other possible basis for placing venue in New York County, the motion to change venue to Westchester County, where the firm has its principal office (see, CPLR 503 [d]) and the cause of action arose, was properly granted. Concur — Sullivan, J.P., Rosenberger, Rubin and Buckley, JJ.